Citation Nr: 1438984	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-38 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), with depression and obsessive-compulsive disorder, prior to December 18, 2013.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & C.B.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to July 1987 and September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran submitted a notice of disagreement in August 2010; a statement of the case was issued in August 2010 and a VA Form 9 was received in September 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

In August 2013, the Board remanded the claim of entitlement to an increased rating for PTSD to review previously unconsidered evidence, to obtain Social Security records, and to afford the Veteran a new VA examination.  Social security records were obtained, the Veteran was afforded a VA examination in December 2013, and a Supplemental Statement of the Case was issued in February 2014, reviewing all evidence not previously considered.  As such, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.

In a February 2014 rating decision, the RO granted an increased evaluation of 100 percent for PTSD, effective December 18, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, she is presumed to be seeking the maximum possible evaluation for the entire appeal period.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

As the Veteran is receiving the maximum schedular evaluation for her psychiatric disability, from December 18, 2013, there is no legal basis for the assignment of a disability evaluation higher than 100 percent subsequent to that date, and the issue on appeal has been characterized accordingly.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted entitlement to TDIU in a December 2011 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.

The issue of entitlement to an initial rating higher than 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Any future review of this case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Prior to December 18, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, impairment of short and long-term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Prior to December 18, 2013, the criteria for an initial rating of 50 percent, but no higher, for PTSD with depression and obsessive-compulsive disorder, have been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation assigned following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Social Security records have been obtained.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  Although the VLJ did not specifically note the elements that were lacking to substantiate the claim, the testimony of the Veteran demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Moreover, the Veteran received adequate notification as to the elements necessary to substantiate her claim.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD, with Depression and Obsessive-Compulsive Disorder, Prior to December 18, 2013

The Veteran seeks an increased rating for her PTSD with depression and obsessive-compulsive disorder, prior to December 18, 2013.  She asserts her symptoms are more severe than what is represented by a 30 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Prior to December 18, 2013, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

VA treatment records were reviewed.  The Veteran had an initial psychiatry evaluation in March 2009.  She reported having nightmares of being attacked, that she startled easily, and that she experienced anxiety, irritability and anger, as well as poor concentration and focus.  She stated that she did not trust people, so she did not have many friends and was not able to date.  The Veteran was assigned a GAF score of 50, indicating serious symptoms.  She was referred for individual therapy.  

Subsequent VA treatment records indicate the Veteran attended individual therapy sessions, with some improvement in symptoms.  A December 2009 treatment note states that the Veteran made remarkable progress with her therapy, slowly, and had lessened her obsessive-compulsive traits, although they still impeded her ability to socialize normally with others.  The therapist stated that the Veteran's anxiety remained high and she was still unable to make male friends or be comfortable around males.  The Veteran's sleep and mood had improved, but she continued to isolate in general and was very guarded in relationships.  

The Veteran was afforded a VA examination in January 2010.  The Veteran stated that over the prior year, she felt her understanding of her symptoms had improved but that her symptoms remained essentially stable.  She reported struggling with irritability, sleep disturbances, hyper startle response, heightened anxiety, flashbacks, and indicated that she had a significant trust problem with men.  The Veteran described her two traumatic stressors during service, involving a sexual assault.  She indicated that she was currently working in communications in the sheriff's department, but that she had difficulty when there were cases involving sexual assault.  She reported that she generally socially isolated herself at her job as well as in her personal life.  The Veteran reported that she never married, was not dating anyone and had no children.  She indicated that she had less than five casual friends, who were predominately elderly, and that she had no close friends.  The Veteran stated that she spent free time either running, using an elliptical, fishing or motorcycling on her own.  Examination revealed she was well groomed and her speech was fluent.  There was no evidence of obvious hallucinations, delusions, obsessions or compulsions.  She appeared oriented to person, place and time.  Her attention and concentration were mildly impaired and her memory skills were impaired.  The Veteran indicated that a few activities of daily living were not intact.  She reported over washing in an obsessive-compulsive manner and that she had low motivation to complete household chores.  She also indicated suicidal ideation, without intent.  The Veteran was assigned a GAF score of 50, indicating serious symptoms.  The examiner stated that the Veteran reported significant social dysfunction and some minor occupational dysfunction.  In addition, the examiner stated that the Veteran reported severe symptoms of a mood disorder, including suicidal ideation.

The Veteran testified at the Board hearing in March 2011 that she was currently employed in communications, or dispatch, for the sheriff's department.  See March 2011 BVA Hearing Transcript, pg. 4.  She testified that she had a difficult time at work when cases involved sexual trauma of women and children.  She also indicated that she had problems with her short-term memory.  Id. at pg. 6.  The Veteran asserted that she did not show emotions, and suffered from flashbacks and anxiety.  She testified that she went to church, but did not date or have any children.  The Veteran indicated that she used to ride her motorcycle for a hobby, but that due to her seizure disorder she had not been able to drive recently.  Id. at pg. 12.

In July 2011, the Veteran's VA treating psychiatrist submitted a statement indicating that although the Veteran consistently took her medication and attended appointments regularly, her symptoms had persisted and recently worsened.  The psychiatrist stated the Veteran's symptoms included depressed mood, severe anxiety, panic attacks, disrupted sleep, irritability, decreased energy and motivation, and poor concentration and memory.  The psychiatrist stated that the Veteran's illnesses, including her seizure disorder, had a significant impact on her ability to function in her daily lie, including in the workplace, and that the stress of her workplace had further exacerbated her symptoms of depression and PTSD.  The psychiatrist then stated that at the time, the Veteran was unable to work due to her medical and psychiatric symptoms.

In June 2012, a physician evaluated the Veteran for the Social Security Administration.  It was noted that after the assault in the military, the Veteran had anxiety and had not dated.  The physician reported that the Veteran was currently seeing a counselor as well as a psychiatrist.  Examination revealed her dress was appropriate, but she was mildly depressed and affect was negative and flat.  Speech was hesitant at times, as though she could not remember events of her life well.  The physician stated that the Veteran's memory was poor and she often could not remember simple facts.

A VA treatment note form September 2013 indicates that the Veteran felt she was becoming more depressed, sluggish and hyersomnic, due to the change in season.  She indicated that she was living with her mother and maintained a good relationship with her.  The Veteran asserted she enjoyed reading and working in her garden.  Examination revealed she had good grooming and hygiene.  There was no self-harm ideation, and she was engaging and interactive.  She was assessed with a GAF score of 60, indicating moderate symptoms.  

Based upon the above evidence, the Board finds that a 50 percent rating appropriately reflects the level of severity of the Veteran's PTSD, prior to December 18, 2013.  As noted above, the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, impairment of short and long-term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 50 percent rating, prior to December 18, 2013.  Nonetheless, the Board finds that the symptomatology prior to December 18, 2013 more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.

However, an initial rating higher than 50 percent is not warranted, prior to December 18, 2013.  The Veteran did not exhibit symptoms that more nearly approximately the criteria for a 70 percent rating.   For example, inability to establish and maintain relationships was not shown, as the Veteran indicated that she had a good relationship with her mother and she had a few friends.  Unprovoked irritability with periods of violence was not reported, nor was impaired impulse control.  During the VA examinations, multiple psychiatric consultations at the VA center, and at the Board hearing, the Veteran indicated that she attended church and enjoyed a few activities such as reading and gardening.  

The Board acknowledges that the Veteran submitted evidence that she stopped working in July 2011.  However, the Veteran's treating physician in July 2011, and her neurologist in July 2011, both indicated that the Veteran was unable to maintain employment due to both her physical disability (epilepsy) as well as her psychiatric disability.  Neither physician indicated that the Veteran was unable to maintain employment due solely to her psychiatric disorder.  

Instead, the evidence consistently shows that the Veteran's disability was not manifested by speech intermittently illogical, obscure, or irrelevant, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of grossly inappropriate behavior, or illogical speech due to her PTSD.  Additionally, while the Veteran had suicidal ideation, she did not have any intent or plans.  The Veteran was consistently neat, clean, and appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.  Furthermore, while the Veteran reported and showed some mild memory loss, the evidence of record does not show that the Veteran's memory loss included names of close relatives, own occupation, or own name.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence prior to December 18, 2013, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 50 percent schedular rating, but no higher.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Prior to December 18, 2013, entitlement to an initial rating of 50 percent, but no higher, for the Veteran's PTSD with depression and obsessive-compulsive disorder is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

In July 2010, the RO issued a rating decision that granted 10 percent for the Veteran's GERD.  In the Veteran's September 2010 VA Form 9, the Veteran indicated her disagreement with the assigned rating for GERD.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issue of entitlement to an initial rating higher than 10 percent for GERD.
 
2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


